EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This Office Action is responsive to the Amendment filed 14 January 2022.  Claims 1-14 are now pending.  The Examiner acknowledges the amendments to claims 1-14.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The application has been amended as follows: 

IN THE CLAIMS:

At line 16 of claim 1, “penis;” has been changed to –penis; and--.
At line 4 of claim 2, “sections circumferentially girding” has been changed to –sections configured to circumferentially gird--.  
At line 6 of claim 2, “the constriction ring” has been changed to --the at least one constriction ring--.
At line 4 of claim 3, “the said constriction ring” has been changed to --the at least one constriction ring--.
At line 4 of claim 4, “the said at least one inflatable constriction ring” has been changed to --the at least one inflatable constriction ring--.

At line 1 of claim 6, “of” has been changed to –for--.
At line 1 of claims 7-14, “with constriction elements” has been deleted.
At line 6 of claim 7, “the said ring” has been changed to --the at least one constriction ring--.
At line 4 of claim 10, “at least one constriction ring” has been changed to --the at least one constriction ring--.
At line 4 of claim 10, “the pump” has been changed to –the at least one pump--.
At line 4 of claim 13, “chamber” has been changed to –channel--.
At line 5 of claim 14, “a user’s penis” has been changed to –the user’s penis--.
At line 6 of claim 14, “an erection” has been changed to –the erection--.

Reasons for Allowance
Claims 1-14 are allowable over the prior art of record.  The following is an examiner’s statement of reasons for allowance: regarding claims 1-14, while the prior art teaches a wearable system for the treatment of erectile dysfunction comprising: a sheath member configured to secure around a user’s penis, said sheath member comprising: a proximal annular section configured to tautly seat circumferentially around the user's penis to abut a base of the user’s penis and constrict outflow of blood from the corpora cavernosa of the user’s penis; a distal annular section configured to seat circumferentially around the user's penis and constrict outflow of blood from the user’s penis; and at least one longitudinal section 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791